Appeal from a judgment of the Supreme Court at Special Term, entered June 4, 1976 in Albany County, which sustained a writ of habeas corpus and reduced the amount of petitioner’s bail fixed by the County Court from $100,000 to $35,000. On the record of *791this case, habeas corpus relief was appropriate (People ex rel. Klein v Krueger, 25 NY2d 497; People ex rel. Lobell v McDonnell, 296 NY 109; People ex rel. Zinzow v Harkness, 48 AD2d 746). The judgment of Special Term must be affirmed, as there is a constitutionally rational basis for its determination (People ex rel. Cooke v McNulty, 48 AD2d 586; People ex rel. Goines v Howard, 41 AD2d 683). Judgment affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.